Citation Nr: 1713423	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  09-13 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for varices of the left thigh.

2.  Entitlement to a disability rating in excess of 10 percent for amputation of the left second toe.


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1980 to June 1992.  

These matters come before the Board of Veterans' Appeals (Board) from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which continued the previous assignment of noncompensable disability ratings for left thigh varices and amputation of the left second toe.  Jurisdiction of this case has since been transferred to the RO in St. Louis, Missouri.

With regard to the Veteran's left thigh varices claim, this matter was remanded by the Board in November 2010 for additional development.  A subsequent October 2011 rating decision awarded the Veteran a 10 percent disability rating, effective October 19, 2007.  As this rating is less than the maximum benefit available and the Veteran did not indicate satisfaction with the rating assigned, the appeal remained pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The matter was again remanded in April 2014, and the Veteran's claim for an increased rating was denied by the Board in June 2015.  However, in August 2016, the U.S. Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Partial Remand filed by the parties, and remanded the matter for further development.  This issue has since been returned to the Board for readjudication.  

With regard to the Veteran's left toe claim, the Veteran was awarded a 10 percent disability rating in a March 2009 Statement of the Case (SOC).  As this rating is less than the maximum benefit available and the Veteran did not indicate satisfaction with the rating assigned, the appeal remained pending.  Id.  This issue was then remanded by the Board in both November 2010 and April 2014 for additional development.  The claim was subsequently denied in a June 2015 Board decision.  However, in August 2016, the Court remanded the matter for further development.  This issue has since been returned to the Board for readjudication.  

In August 2010, the Veteran testified during a travel board hearing before the undersigned Veterans Law Judge (VLJ) regarding these claims.  A transcript of that hearing is of record.

With regard to representation, the Board notes that a July 2015 VA Form 21-22 appointed Disabled American Veterans (DAV) as the Veteran's general power of attorney.  However, in August 2016, the Veteran submitted a VA Form 21-22a appointing Kathy A. Lieberman, Esq., as her limited power of attorney with regard to those issues as stated on the title page of this decision.  Generally, a limited power of attorney does not revoke a prior, general power of attorney.  38 C.F.R. 
§ 14.631(f) (2016).  As such, Ms. Lieberman maintains limited power of attorney over the Veteran's claims for increased ratings for left thigh varices and amputation of the second left toe, and DAV retains power of attorney over any additionally existing issues.      

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is currently seeking entitlement to increased disability ratings for left thigh varices and for amputation of the left second toe.  Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to the adjudication of these claims.  

First, the Board notes that the Veteran most recently underwent VA artery and vein examination in June 2014.  When VA undertakes to provide a VA examination or to obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Review of the June 2014 examination report reveals that said examination is inadequate for the purpose of adjudicating the Veteran's claim, such that a remand is warranted at this time. 

Specifically, the Veteran's left thigh varices has been rated under Diagnostic Code 7120.  See 38 C.F.R. § 4.104, Diagnostic Code 7120 (2016).  As such, the Veteran would have qualified for an increased disability rating upon evidence of persistent edema, incompletely relieved by elevation of extremity, with or without beginning statis pigmentation or eczema.  Id.  Here, the June 2014 examiner noted that the Veteran "develops trace dependent edema at the left ankle by the end of the day."  Thus in June 2015, the Board denied the Veteran's claim upon concluding that the present "trace" edema did not qualify as "persistent" edema as required by the applicable Diagnostic Code.

In August 2016, the Court remanded this matter for additional development upon its determination that the Board did not sufficiently explain why "trace" edema does not consistent "persistent" edema such that an increased rating was not warranted at that time.  See 38 U.S.C. § 7104(d)(1) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990).  The Board thus finds that a remand is now warranted, such that a VA examiner may properly assess whether the Veteran's edema qualifies as "persistent" using the applicable diagnostic criteria, while explicitly addressing the presence of such additionally relevant factors as the presence of statis pigmentation or eczema.

Further, as noted in the parties' July 2016 Joint Motion for Partial Remand, the Board's June 2015 denial of this claim was based in part upon the conclusion that some of the Veteran's symptoms, including pain, may be attributable to a series of nonservice-connected disabilities including hallux rigidus, a bunion, and plantar fasciitis.  The parties contended that in doing so, the Board drew an unsubstantiated medical conclusion for its failure to cite an independent source, such that an inadequate statement of reasons or bases was provided.  See Kahana v. Shinseki, 24
Vet. App. 428, 435 (2011) (holding that, when a Board inference "results in a
medical determination, the basis for that inference must be independent and it
must be cited"); Colvin v. Derwinski, 1 Vet. App. 171, 172 (1991) (holding that,
when the Board reaches a medical conclusion, it must support its findings with
"independent medical evidence").  Accordingly, the Board finds that a remand is warranted at this time, such that the full scope of the Veteran's potentially service-connected foot disabilities, and their resultant symptomatology, may be properly assessed by a VA examiner prior to readjudication of this issue.  

On remand, the RO should also associate ongoing pertinent VA treatment reports with the record before the Board.  38 C.F.R. § 3.159 (c)(2) (2016).

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the record all VA treatment records for the Veteran dated from January 2015 to the present.  All actions to obtain the requested records should be fully documented in the record.  If they cannot be located or no such records exist, the Veteran and her representative (Kathy A. Lieberman, Esq.) should be so notified in writing.

2.  Schedule the Veteran for a new VA artery and vein examination to assess the current nature and severity of her left thigh varices.  The claims file must be made available to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail in accordance with the criteria for evaluating lipomas.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.

It should be noted that the Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must specifically state whether there is evidence of:

 a.  Persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema; or
 
 b.  Persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration; or 
 
 c.  Persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration; or 
 
 d.  Massive broad-like edema with constant pain at rest.
 
In doing so, the examiner must specifically address whether the Veteran's edema presents as "persistent," and provide a supporting rationale.  If possible, the examiner should also indicate when the Veteran's edema first presented as such.    
 
A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

3.  Additionally schedule the Veteran for a new VA foot examination to assess the current nature and severity of her second left toe amputation.  The claims file must be made available to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail in accordance with the criteria for evaluating lipomas.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted. 

It should be noted that the Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

Specifically, the examiner is instructed to opine as to whether the Veteran's service-connected second left toe amputation disability qualifies as moderate, moderately severe, or severe per the criteria of Diagnostic Code 5284.  In doing so, the examiner is asked to identify any additional left foot disabilities that currently exist in the Veteran, and to properly account for the full scope of symptomatology as due to the Veteran's service-connected second left toe amputation disability.  The examiner should further identify any additional symptoms as due to the Veteran's nonservice-connected left foot disabilities, if diagnosed.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

4.  Thereafter, the RO should readjudicate the issues on appeal.  If either of the benefits sought are not granted, issue a Supplemental Statement of the Case and afford the Veteran and her attorney (Kathy A. Lieberman, Esq.) an appropriate opportunity to respond.  The case should then be returned to the Board as warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



